Title: To George Washington from George Pearson, 12 May 1797
From: Pearson, George
To: Washington, George



Sir,
Durham [England] 12th May 1797.

As you have got yourself released from the Burthen of the exalted public Station you had long held with the highest Honor to yourself, and Benefit to the People over whom you presided, you will now, I trust, have Leisure to attend a little to a more private Duty in which you were engaged even before your public one commenced, & which is not yet completed; and having Leisure, & Opportunity, I have no Doubt you will possess the Inclination to do Justice, or to see that Justice be done to the humble Individual on whose Behalf I now take the Liberty of addressing you.
From a number of Papers which I have before me, and which I have for a good many years been acquainted with I find you are one of the Executors, and I believe the surviving one of the Will of Thos Colville Esqre deceased late of Fairfax County in Virginia who left the Residue of his Property to his Relations on the Part of his mother of the names of Stott, Willis, and Richardson, and Catherine Smith of Durham, or their Descendants. One Thos Clarkson late of this City who was the Son of Magdalen Stott, the Sister of Mr Colville’s mother, was the only Relation or Descendant of a Relative in Durham of Mr Colville living at the Time of his Death and I understand made his Claim accordingly in Consequence of an Advertisement long ago published in the newspapers of this Country. Thomas Clarkson afterward made a regular Assignment, & Transfer of his Property and Interest under Mr Colville’s Will to his Cousin Thomasine Clarkson late of this City Spinster deceased on whose Behalf a Claim was made, and the Evidence of Thos Clarkson’s Propinquity, & the Assignment and other Documents properly authenticated were sent over to Virginia, and you Sir, and various other Persons were written, and applied to for the

Purpose of procuring what was justly due to Mrs Clarkson but without Effect. She died above 10 Years ago intestate, & Administration of her personal Estate was duly granted to her only Brother Richard Clarkson of this City; who in January 1790 gave a Power of Attorney to Christopher Richmond late of Baltimore in maryland Esqre (a Native of this Country who then happened to be over here, & kindly undertook the Business) to act for him. There were several Letters received from Mr Richmond on the subject addressed to Mr Clarkson & to me wherein he gave us Reason to hope that the Business would be brought to a Conclusion in a Short Time, & that Richard Clarkson would obtain what was due to him. In one of those Letters he says he has left the Papers with his Friend Philip Richard Fendall Esqre of Alexandria, & that he had put the Business into the Hands of his neighbour Mr Keith, who I suppose is of the Profession of the Law.
It is now above two Years since Mr Richmond has been heard from upon this Subject, though I wrote several letters to him thereon, & have been informed by his Brother who lives in the City that he died about a year ago. Mr Fendall was written to last September on this subject, but no Answer has been received, and therefore we are afraid that either he is dead also, or the Letter has not reached him.
Under these Circumstances I am induced to apply to you Sir for your Interference, & Assistance in the Business on the Behalf of this poor man, in your Character of Executor of Mr Colville’s Will, or in your much more exalted Character of a Friend to mankind & to Justice. I have just given you the general Outlines of the Affair for the Purpose of enabling you to recollect it more in Detail, and to make such Inquiries, & give such Directions, as may be the means of terminating this very tedious, & long depending Business. If that could be effected in the Lifetime of Richard Clarkson it would add greatly to his Comfort, and Happiness be the Amount of the Property what it may.
I shall hope for the Honour of a Line from you on this Subject as soon as any Thing can be communicated which will either give Satisfaction, or put a Period to the Anxiety of this poor man. I have the Honor to be with high Regard, Sir your most obt & very humble Servant

Geo: Pearson.


P.S. Be pleased to direct to me, Clerk of the Peace Durham.

